Caña, per

Ward law, J.
This Court concurs in the views taken on the Circuit.
It is plain that David Bozeman’s possession established no right of way against himself. Even deeds of partition *17between the sons would not have subjected the share of one to an easement in favour of the others, without some expression, or necessary implication from expressions used ; much less will an irregular partition shewn by a mere bond for titles containing nothing peculiar, do so. The time since the partition, has been too short to confirm any possession or verbal acknowledgments that have occurred in this time. The motion is dismissed.
Richardson, O’Neall, Evans and Butler, J J. concurred.